UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2507



EDWARD P. CRAIG, JR.,

                                              Plaintiff - Appellant,

          versus


PAMELA J. GARDNER, Acting Treasury Inspector
General for Tax Affairs (TIGTA),

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-03-912-A)


Submitted:   March 25, 2004                 Decided:   March 30, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward P. Craig, Jr., Appellant Pro Se. Karen Deborah Utiger,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Edward P. Craig, Jr., appeals from the district court’s

order denying his petition for writ of mandamus in which he sought

an order from the district court directing the Acting Treasury

Inspector General for Tax Affairs to investigate his allegations of

wrongdoing by the Atlanta Service Center.    We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.    See Craig v. Gardner,

No. CA-03-912-A (E.D. Va. filed Nov. 14, 2003; entered Nov. 17,

2003).   We deny Craig’s motion opposing a change of venue and his

motion to take a deposition.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 2 -